Title: From John Adams to James Lovell, 7 February 1809
From: Adams, John
To: Lovell, James



My Dear friend
Quincy Feb 7th: 1809

If our friend as you say is writhing in a Fox trap those who as you say nibbled when I sent Elsworth to France have woven the meshes with great art. They have composed the snares of the cords of a man and the bands of Love. They have exerted themselves with success equal to thier zeal and activity to get his son Theodore elected, into the senate and his son in Law Bailies into the H——of R——of US. I am not sufficiently informed of Facts or circumstances to applaud or reproach the conduct of the General. I hope the set time for the sweet conversation is at hand. The sooner the better. The old vermin continue to bite my back as I am told and I now and then see or hear of it Snap in the News-Paper but if I understand your mystical language they have not smelled at my granary. I sincerely wish that the worthey soul had been with you at your Thanksgiving round table. Your stile is so hieroglyphical or Enigmatical that I can scarcely decypher or unriddle it. If I understand you I will answer you sincerely. I cannot advise you to desert or resign. The judges of the highest tribunal and even the supreme Executive of a Nation ought to be extremely deliberate and cautious before they adjudge a Law to be null and void as unconstitutional. But surely an officer of the customs cannot take that risque upon himself.
My advice would be to do your duty as far as you have power to do it according to your conscience and the Law. I can say no more untill I know more particurlarly your diffuculties.
I am with unabated affection ever yours
John Adams